Citation Nr: 1425742	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-25 789	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from November 1969 to August 1972.  

This matter comes before the Board on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.


FINDING OF FACT

Competent evidence reflects that it is at least as likely as not that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided in 38 U.S.C.A. § 5103A (West 2002); § 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a) and 3.159 (2013), VA has a duty to notify and assist the claimant in the development of the claim.  In this case, the Board is granting the benefit sought on appeal.  Accordingly, the duty to notify and the duty to assist need not be discussed.  

TDIU

The Veteran contends that service connected disabilities prevent him from engaging in substantially gainful employment.  His two service-connected disabilities are lumbar spine degenerative disc disease (40 percent) and depression (30 percent).  The combined service-connected rating is 60 percent. 

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Assignment of TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  VA must determine whether the veteran is capable of performing the physical and mental tasks required of employment, not whether the veteran can find employment.  Id.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of finding one 60 percent disability, disabilities resulting from common etiology or a single accident will be combined.  38 C.F.R. § 4.16(a) (2013).

Because the Veteran's lumbar spine was injured in a parachute landing fall and because his depression is attributed to service-connected lumbar spine pains, the two disabilities must be considered as having resulted from common etiology or a single accident, as required by 38 C.F.R. § 4.16(a).  Thus, the Veteran has a service-connected disability ratable as 60 percent. 

In April 2009, the Veteran reported to VA that he could not work because of low back pain.  He reportedly resigned from his job.  His employer/supervisor also submitted a letter indicating that the Veteran could not work because of pain, although the employer did not specify back pain and it appears that the Veteran also has non-service-connected painful joints. 

In January 2011, the RO received the Veteran's VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  According to that form, he last worked in April 2010 and his total income in the recent 12 months was $3,300.  He completed four years of high school and had on-the-job automobile maintenance training.  

VA out-patient treatment reports reflect a significant amount of VA-supplied medical care throughout the appeal period.  Two January 2011 reports are of paramount importance to the TDIU claim.  On January 14, 2011, the Veteran's primary care physician stated, "pateitn [sic] currently unemployable  too much pain [and limited] aboity [sic] to ambulate , stand, cognitive issues on medications and anger issues not controlled but improved."

While the above report leaves unanswered the question of whether unemployability is due solely to service-connected disabilities, a January 21, 2011 dated report more clearly addresses the question.  The doctor stated, "It is likely that the veteran will likely continue to experience residual depressive symptoms which in combination with medical conditions, clearly prevents the veteran from sustaining any type of gainful employment."  The physician then offered an Axis I diagnosis that seems to focus on the service-connected disabilities.  The diagnosis is "Mood disorder (depressive symptoms) due to a medical condition (service-connected back injury & related activity restriction/chronic pain)".  

During a February 2011 VA compensation examination, the Veteran described low back pain with pains radiating down both legs.  He reported that pain interrupts concentration and memory.  The examiner concluded that the average worker with this disability would likely have "severe difficulty" with prolonged weight bearing and other physical activities.  The examiner then stated that there was no "objective" evidence of an inability to perform sedentary work.  Social Security Administration (SSA) disability records had more to say about sedentary work.

In May 2011, the RO received SSA disability records that reflect that a disability from employment currently exists.  The SSA stated:

5.  The claimant has the residual functional capacity to perform a limited range of sedentary work, but he does not have the ability to sustain that level of exertion in order to work eight hours per day, five days per week, in an ordinary work setting; he does not have the ability to understand, remember, and carry out instructions, and respond appropriately to supervision, co-workers, and work pressures in an ordinary work setting...

All the pertinent evidence has been discussed above.  Because the VA examiner, in February 2011, reported that the Veteran's disability would likely result in "severe difficulty" in performing physical work, because his treating physician determined that depression in combination with medical conditions (likely, service-connected medical conditions) would preclude any employment, because the SSA decision explains that he could not maintain even a sedentary job, and finally, because the Veteran claims that low back pain precludes any work, although there are significant non-service-connected disabilities, the evidence for entitlement to TDIU is at least in relative equipoise.

VA regulations provide that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the favorable evidence is at least in relative equipoise.  TDIU on a schedular basis must therefore be granted.  


ORDER

Entitlement to TDIU is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


